UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 Earthstone Energy, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules14a-6(i)(1)and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Earthstone Energy, Inc. 633 Seventeenth Street, Suite2320 Denver, Colorado 80202-3619 , 2014 Dear Earthstone Energy Stockholders: Earthstone Energy, Inc. (“Earthstone”) has signed an exchange agreement with Oak Valley Resources, LLC (“Oak Valley”) providing for the acquisition by Earthstone of the equity interests in Oak Valley’s three wholly owned Texas limited liability companies, Oak Valley Operating, LLC, EF Non-Op, LLC, and Sabine River Energy, LLC (the “Oak Valley Subsidiaries”) in exchange for approximately 9.12 million shares of common stock of Earthstone (the “exchange”). This proposed transaction, if consummated, will result in a change of control of Earthstone, as the Earthstone board of directors and executive officers will consist mostly of persons who are affiliated with Oak Valley, and the existing stockholders of Earthstone will own 16% of its common stock and Oak Valley will own 84%. The exchange agreement contains various provisions requiring the parties to take additional actions in connection with completing the exchange, including additional capital contributions to be made by Oak Valley to the Oak Valley Subsidiaries of $107,020,000, subject to adjustment as provided in the exchange agreement. Earthstone believes this acquisition is beneficial to its stockholders. In order to complete the transactions contemplated by the exchange agreement, the Earthstone stockholders must approve (i) the issuance of the shares of common stock described above, (ii) an amendment to the Earthstone certificate of incorporation to increase its authorized capital stock to 100million shares of common stock and 20million shares of preferred stock, and (iii) a new Earthstone 2014 Long-Term Incentive Plan (the “2014 Plan”) providing for the issuance of up to 750,000 shares of Earthstone common stock. Earthstone stockholders will also be asked to approve, by a non-binding advisory vote, the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. You will be asked to vote on these matters at a special meeting of Earthstone stockholders to be held on , 2014, at a.m. Denver Time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202. This letter and the included proxy statement are being furnished to you in connection with the solicitation of proxies by the Earthstone Board of Directors. Only stockholders who hold Earthstone shares at the close of business on , 2014, the record date for the special meeting, are entitled to vote at the special meeting. Attached to this letter is an important document, a proxy statement, containing detailed information about Earthstone, Oak Valley, the proposed exchange and other transactions contemplated by the exchange agreement. Earthstone urges you to read this document carefully and in its entirety. Earthstone’s Board of Directors unanimously recommends that you vote (1)FOR the issuance of the Earthstone shares in the exchange, (2)FOR the amendment to the Earthstone certificate of incorporation to increase its authorized capital stock, (3)FOR the approval and adoption of the 2014 Plan, and (4)FOR the non-binding advisory proposal to approve the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. If the exchange is not completed for any reason, including for lack of requisite stockholder approval, Earthstone will not implement the proposal to adopt the 2014 Plan or the proposal to amend its certificate of incorporation to increase its authorized capital stock. Your vote is very important. Whether or not you plan to attend the special meeting, please take the time to complete, sign, date and return the enclosed proxy card. If you hold your shares in “street name,” you should instruct your broker how to vote in accordance with your voting instruction card. Please review the proxy statement carefully. In particular, please carefully consider the matters discussed under “Risk Factors” beginning on page23 of the proxy statement. You can also obtain other information about Earthstone from documents it has filed with the Securities and Exchange Commission. Sincerely, EARTHSTONE ENERGY, INC. /s/ Ray Singleton RAY SINGLETON, President and Chief Executive Officer Earthstone Energy, Inc. 633 Seventeenth Street, Suite 2320 Denver, Colorado 80202-3619 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held on , 2014 To the Stockholders of Earthstone Energy, Inc.: We will hold a special meeting of the stockholders of Earthstone Energy, Inc. (“Earthstone”), a Delaware corporation, on , , 2014, at a.m. Denver Time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202 for the following purposes: 1. To approve the issuance of up to 9,124,452 shares of Earthstone common stock pursuant to the exchange agreement dated as of May 15, 2014, between Earthstone and Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”). Under the exchange agreement, Earthstone will acquire Oak Valley’s membership interests in its three wholly owned Texas limited liability companies, Oak Valley Operating, LLC, EF Non-Op, LLC, and Sabine River Energy, LLC (collectively, the “Oak Valley Subsidiaries” and each an “Oak Valley Subsidiary”), in exchange for up to 9,124,452 shares of Earthstone common stock. At the conclusion of the transactions contemplated by the exchange agreement, the Oak Valley Subsidiaries will be wholly owned subsidiaries of Earthstone; 2. To approve an amendment to Earthstone’s certificate of incorporation increasing the total shares of stock from 7,000,000 shares, consisting of 6,400,000 shares of common stock, $0.001 par value per share, and 600,000 shares of preferred stock, $0.001 par value per share, to 120,000,000 shares of stock, consisting of 100,000,000 shares of common stock, $0.001 par value per share, and 20,000,000 shares of preferred stock, $0.001 par value per share; 3. To approve and adopt the Earthstone 2014 Long-Term Incentive Plan, which will, among other things, provide for the issuance of up to 750,000 shares of common stock under the plan to officers, directors and employees of the combined company following the exchange; 4. To approve, by a non-binding advisory vote, the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange; and 5. To transact any other business as may properly come before the special meeting or any adjournments or postponements of the special meeting. Only holders of record of Earthstone common stock at the close of business on , 2014, the record date for the special meeting, are entitled to notice of and to vote at the special meeting or any adjournment or postponement of the special meeting. The proposed transactions contemplated by the exchange agreement cannot be completed unless Earthstone stockholders approve (i)the issuance of shares of Earthstone common stock pursuant to the exchange agreement, (ii)the amendment of the certificate of incorporation of Earthstone to increase its authorized shares of capital stock and (iii)the Earthstone 2014 Long-Term Incentive Plan. Proposals 1, 3 and 4, and Item 5 (if brought before the meeting), will require the approval of a majority of the shares represented at the special meeting in person or by proxy, assuming that a quorum is present, and Proposal 2 will require the approval of a majority of the outstanding shares of common stock. If the exchange is not completed for any reason, including for lack of requisite stockholder approval, Earthstone will not implement the proposal to adopt the Earthstone 2014 Long-Term Incentive Plan or the proposal to amend the certificate of incorporation to increase its authorized capital stock. The Board of Directors of Earthstone unanimously recommends that you vote (1) “FOR” the proposal to approve the issuance of shares of Earthstone common stock pursuant to the exchange agreement, (2) “FOR” the proposal to amend the certificate of incorporation to increase the authorized number of shares of stock that Earthstone can issue, (3) “FOR” the proposal to approve and adopt the Earthstone 2014 Long-Term Incentive Plan, and (4) “FOR” the non-binding advisory proposal to approve the Employee Severance Compensation Plan, which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. To ensure your representation at the special meeting, please complete and promptly mail your proxy card in the return envelope enclosed, or authorize the individuals named on your proxy card to vote your shares by calling the toll-free telephone number or by using the Internet as described in the instructions included with your proxy card or voting instruction card. This will not prevent you from voting in person, but will help to secure a quorum for the special meeting and avoid added solicitation costs. If your shares are held in “street name” by your broker or other nominee, only that holder can vote your shares, and the vote cannot be cast unless you provide instructions to your broker. You should follow the directions provided by your broker regarding how to instruct your broker to vote your shares. Your proxy may be revoked at any time before it is voted. Please review the proxy statement accompanying this notice for more complete information regarding the exchange and the special meeting. By Order of the Board of Directors, /s/Ray Singleton RAY SINGLETON, Corporate Secretary , 2014 Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of the exchange or the exchange agreement or passed upon the fairness or merits of the exchange, the exchange agreement or upon the accuracy or adequacy of the information contained in this proxy statement. Any representation to the contrary is a criminal offense. YOUR VOTE IS IMPORTANT WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING, PLEASE VOTE ALL PROXIES YOU RECEIVE. STOCKHOLDERS OF RECORD CAN VOTE ANY ONE OF THREE WAYS: ● BY TELEPHONE: CALL THE TOLL-FREE NUMBER ON YOUR PROXY CARD TO VOTE BY PHONE; ● VIA INTERNET: VISIT THE WEBSITE ON YOUR PROXY CARD TO VOTE VIA THE INTERNET; OR ● BY MAIL: MARK, SIGN, DATE AND MAIL YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE. THE METHOD BY WHICH YOU DECIDE TO VOTE WILL NOT LIMIT YOUR RIGHT TO VOTE AT THE SPECIAL MEETING. IF YOU LATER DECIDE TO ATTEND THE SPECIAL MEETING IN PERSON, YOU MAY VOTE YOUR SHARES EVEN IF YOU HAVE PREVIOUSLY SUBMITTED A PROXY. IF YOU HOLD YOUR SHARES THROUGH A BANK, BROKER OR OTHER HOLDER OF RECORD, YOU MUST OBTAIN A PROXY, EXECUTED IN YOUR FAVOR, FROM THE HOLDER OF RECORD TO BE ABLE TO VOTE AT THE MEETING. YOU MAY BE ABLE TO VOTE VIA THE INTERNET OR BY TELEPHONE IN ACCORDANCE WITH THE INSTRUCTIONS THE HOLDER OF RECORD PROVIDES. Page QUESTIONS AND ANSWERS ABOUT VOTING PROCEDURES AND THE EARTHSTONE SPECIAL MEETING 1 SUMMARY 6 POST-EXCHANGE BUSINESS STRATEGY 12 POST-EXCHANGE PROPERTY MAP 14 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF EARTHSTONE 14 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF OAK VALLEY 15 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 16 SUMMARY HISTORICAL AND PRO FORMA RESERVE AND PRODUCTION DATA 18 COMPARATIVE PER SHARE INFORMATION 19 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 20 RISK FACTORS 23 Risk Factors Relating to the Exchange 23 Risk Factors Associated with the Combined Company 25 Risk Factors Associated with the Oil and Gas Business 27 MARKET PRICE AND DIVIDEND INFORMATION 38 Market Price Data and Dividend Information 38 Recent Share Prices 38 Number of Stockholders 38 Dividends 39 Transfer Agent and Registrar 39 THE EARTHSTONE SPECIAL MEETING 40 Date, Time and Place 40 Purpose; Other Matters 40 Recommendation of the Earthstone Board 40 Record Date, Outstanding Shares and Voting Rights 41 Quorum and Vote Required; Abstentions and Broker Non-Votes 41 Voting by Earthstone Directors and Executive Officers 41 Adjournment and Postponement 42 Voting of Proxies 42 No Exchange of Certificates 44 Assistance 44 PROPOSAL 1 – APPROVAL OF THE ISSUANCE OF SHARES OF COMMON STOCK IN THE EXCHANGE 45 THE EXCHANGE 45 Background of the Exchange 45 Recommendation of the Earthstone Board and Reasons for the Exchange 55 Opinion of Earthstone’s Financial Advisor 58 Accounting Treatment 71 Listing of Earthstone Common Stock 72 No Dissenters’ or Appraisal Rights 72 ii Interests of Earthstone Executive Officers and Directors in the Exchange 72 Interests of Oak Valley Executive Officers and Directors in the Exchange 73 Compensation of Non-Management Directors After the Exchange 73 THE EXCHANGE AGREEMENT 74 The Exchange 74 Completion and Effectiveness of the Exchange 74 Representations and Warranties 74 Conduct of Parties Pending Closing 75 Additional Agreements 77 Termination Fee 77 Covenants 78 Conditions to Closing 79 Termination of the Exchange Agreement 79 Voting Agreement 80 Registration Rights Agreement 80 Finder’s Fee 81 Officers of the Combined Company 81 Proposed Non-Management Directors of the Combined Company 82 U.S. FEDERAL INCOME TAX CONSEQUENCES 83 INFORMATION CONCERNING THE EARTHSTONE BOARD OF DIRECTORS 83 Independence of Directors 83 Committees of the Board 84 Certain Relationships and Related Transactions 85 Legal Proceedings 85 INFORMATION ABOUT OAK VALLEY 85 General 85 Business Strategy 86 Oil and Gas Reserves 87 Preparation of Reserve Estimates 89 Net Oil and Gas Production, Average Price and Average Production Cost 91 Gross and Net Productive Wells 94 Gross and Net Developed and Undeveloped Acres 95 Exploratory Wells and Development Wells 95 Present Activities 95 Supply Contracts or Agreements 95 Employees 97 Office Leases 98 Legal Proceedings 98 Executive Officers of Oak Valley 98 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF OAK VALLEY Critical Accounting Policies Sales and Other Operating Revenues Production Costs Liquidity and Capital Resources Hedging Activities iii Commitments and Contingencies Off-Balance Sheet Arrangements Quantitative and Qualitative Disclosures About Market Risk of Oak Valley OAK VALLEY EXECUTIVE COMPENSATION Compensation Discussion and Analysis Philosophy and Objectives of Oak Valley’s Executive Compensation Program Executive Compensation Summary Compensation Table BUSINESS OF EARTHSTONE Description of Business Overview Ongoing Activities Reserves Contemplated Activities Segment Information and Major Customers Competition Employees Regulations Producing Properties: Location and Impact Production Reserves Oiland Gas Production and Sales Prices Drilling Activities Leasehold Acreage Office Lease Legal Proceedings SELECTED FINANCIAL INFORMATION OF EARTHSTONE MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF EARTHSTONE Overview Liquidity and Capital Resources Capital Expenditures Divestitures/Abandonments Impact of Inflation and Pricing Other Commitments Results of Operations Other Expenses Recent Accounting Pronouncements Off-Balance Sheet Arrangements PROPOSAL 2– AMENDMENT TO THE CERTIFICATE OF INCORPORATION Purpose and Effect of Amendment to Certificate of Incorporation No Exchange of Certificates Vote Required iv PROPOSAL 3 – APPROVAL AND ADOPTION OF THE EARTHSTONE 2014 LONG-TERM INCENTIVE PLAN Reasons for and Explanation of Proposal Current Plan and Outstanding Options PROPOSAL 4 – ADVISORY VOTE REGARDING EMPLOYEE SEVERANCE COMPENSATION PLAN The Non-Binding Advisory Proposal Potential Payments upon Termination or Change of Control/Golden Parachute Compensation Vote Required for Approval and Board Recommendation EARTHSTONE’S EXECUTIVE COMPENSATION AND OTHER TRANSACTIONS Executive Compensation Employment Contracts and Termination of Employment Arrangements SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF EARTHSTONE PRO FORMA BENEFICIAL OWNERSHIP UPON COMPLETION OF THE EXCHANGE DESCRIPTION OF SECURITIES OF EARTHSTONE Common Stock Preferred Stock SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE FUTURE STOCKHOLDER PROPOSALS OTHER BUSINESS WHERE YOU CAN FIND MORE INFORMATION GLOSSARY OF OIL AND GAS TERMS UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION OF EARTHSTONE ENERGY, INC. F-1 FINANCIAL STATEMENTS OF OAK VALLEY RESOURCES, LLC G-1 Audited Financial Statements of Oak Valley Resources, LLC as of and for the Years Ended December 31, 2013, 2012 and 2011 G-1 Unaudited Financial Statements of Oak Valley Resources, LLC as of and for the Three Months Ended March 31, 2014 and 2013 G-39 Statements of Revenues and Direct Operating Expenses of the Oak Valley Resources, LLC Acquisition Properties as of and for the Years Ended December 31, 2012 and 2011 (Audited) and as of and for the Six Months Ended June 30, 2013 and 2012 (Unaudited) G-59 FINANCIAL STATEMENTS OF EARTHSTONE ENERGY, INC. H-1 Annexes Annex A. Exchange Agreement Annex B. Voting Agreement – Ray Singleton Annex C. Sun Trust Robinson Humphrey, Inc. Fairness Opinion Annex D. Proposed Amendment to the Earthstone Energy, Inc. Certificate of Incorporation Annex E. Earthstone Energy, Inc. 2014 Long-Term Incentive Plan Annex F. Earthstone Energy, Inc. Employee Severance Compensation Plan v PRELIMINARY COPY SUBJECT TO COMPLETION Earthstone Energy, Inc. 633 Seventeenth Street, Suite 2320 Denver, Colorado 80202-3619 PROXY STATEMENT Special Meeting of Stockholders to be Held on , 2014 The Earthstone Energy, Inc. (“Earthstone”) Board of Directors is soliciting the accompanying proxy for use in connection with a special meeting of stockholders to be held at 10:00a.m., Denver Time, on , 2014, at , Denver, Colorado . The Board is soliciting the proxy in connection with the exchange and other transactions contemplated in the exchange agreement, dated May 15, 2014, between Earthstone and Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”). The Board is seeking the Earthstone stockholders’ approval of the proposals as set forth in the accompanying letter and notice of special meeting of stockholders, and in this proxy statement. QUESTIONS AND ANSWERS ABOUT VOTING PROCEDURES AND THE EARTHSTONE SPECIAL MEETING The following questions and answers highlight only selected procedural information from this proxy statement. Earthstone urges you to read carefully the remainder of this proxy statement because the questions and answers below do not contain all of the information that might be important to you with respect to the proposals that will be considered at the special meeting. Additional important information is also contained in the annexes to this proxy statement. Q. Why am I receiving this proxy statement? A. Earthstone has entered into an exchange agreement under which Earthstone will acquire all of the equity interests in three Oak Valley Subsidiaries in exchange for up to 9,124,452 shares of Earthstone common stock. At the conclusion of the exchange, the three subsidiaries of Oak Valley will become wholly owned subsidiaries of Earthstone. Q. What are the principal conditions of the proposed exchange? A. The Earthstone stockholders must vote to approve the issuance of the common stock required to complete the above transactions. In addition, Earthstone’s certificate of incorporation presently authorizes the issuance of only 7,000,000 shares of common stock, of which shares were issued and outstanding as of the record date for the special meeting. This would not allow the issuance of the 9,124,452 shares that will be necessary to issue to complete the exchange, so Earthstone must increase its authorized capital stock to complete the proposed transaction. Finally, as provided in the exchange agreement, in order to complete the transactions, the Earthstone stockholders must also approve and adopt the Earthstone 2014 Long-Term Incentive Plan which will, among other things, reserve 750,000 shares of common stock for issuance under the plan. Earthstone is holding a special meeting of its stockholders to obtain these approvals. Oak Valley must have contributed no less than $100million to the Oak Valley Subsidiaries, subject to adjustment in the event Oak Valley consummates an acquisition of additional assets prior to closing. The shares of Earthstone common stock to be issued in the exchange must have been approved for listing by the NYSE MKT. The other principal conditions of the exchange include the accuracy of the representations and warranties of each of the parties, except for any inaccuracy that would not have a material adverse effect. For a description of the other terms and conditions of the exchange, please see “The Exchange Agreement” beginning on page74 of this proxy statement. A copy of the exchange agreement is attached to this proxy statement as AnnexA. 1 Q. Will the proposed transactions result in a change in control of Earthstone? A. Yes. Assuming the transactions contemplated by the exchange agreement are completed, six out of seven of Earthstone’s board of directors positions will be nominees of Oak Valley, and its executive officers will be comprised primarily of the present executive officers of Oak Valley. The present holders of Earthstone common stock will own 16% of the outstanding shares after the exchange, and Oak Valley will own 84% of Earthstone’s common stock, subject to adjustment in the event less than $107million of cash is contributed by Oak Valley or if Oak Valley consummates certain interim asset acquisitions permitted by the exchange agreement. Q. What am I voting on? A. You are voting on (1)a proposal to approve the issuance of shares of Earthstone common stock pursuant to the exchange agreement, (2)a proposal to approve an amendment to the certificate of incorporation to increase the number of authorized shares of stock of Earthstone, (3)a proposal to approve and adopt the Earthstone 2014 Long-Term Incentive Plan (the “2014 Plan”), and (4)a non-binding advisory proposal to approve the Employee Severance Compensation Plan (the “Severance Plan”), which provides that under certain circumstances one of Earthstone’s named executive officers may be entitled to receive compensation in connection with the exchange. Q. What vote of Earthstone stockholders is required to approve these proposals? A. In order for the proposals to be voted on at the special meeting, a “quorum” of the shares must be present. A quorum is a majority of the issued and outstanding shares of Earthstone’s common stock. The proposals regarding (i) the issuance of shares pursuant to the exchange agreement, (ii) the 2014 Plan and (iii) the Severance Plan (by a non-binding advisory vote) will be approved if the holders of a majority of Earthstone shares cast vote in favor of such proposals in person or by proxy at the special meeting, assuming a quorum is present. The proposal to amend Earthstone’s certificate of incorporation to increase the authorized capital stock will be approved if it receives the affirmative vote of the majority of the outstanding shares of Earthstone. If the exchange is not completed for any reason, including for lack of requisite stockholder approval of any of the proposals, Earthstone will not implement the proposal to adopt the 2014 Plan or the proposal to increase its authorized shares of stock. All shares of Earthstone common stock present in person or by proxy will count towards a quorum, including Earthstone shares present in person at the special meeting but not voting, and Earthstone shares for which Earthstone has received proxies indicating that their holders have abstained. Q. Why am I being asked to cast a non-binding advisory vote on the Severance Plan? A. In accordance with the rules promulgated by the SEC under Section 14A of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), Earthstone is providing its stockholders with the opportunity to approve, by a non-binding advisory vote, certain compensation that may become payable to certain named executive officers of Earthstone in connection with the exchange, as disclosed in “Interests of Earthstone Executive Officers and Directors in the Exchange,” “Proposal1– Approval of the Issuance of Shares of Common Stock in the Exchange,” and “Proposal4– Advisory Vote on Employee Severance Compensation Plan.” 2 Q. What will happen if stockholders do not approve the proposal regarding the Severance Plan? A. Approval of the Severance Plan is not a condition to the completion of the exchange. The proposal regarding the Severance Plan is merely an advisory vote that will not be binding on Earthstone or its board of directors. Furthermore, the underlying arrangements pursuant to which any such compensation may become payable are contractual in nature and neither were nor are subject to stockholder approval. Accordingly, regardless of the outcome of the non-binding advisory vote, if the exchange agreement is adopted by the stockholders and the exchange is completed, one of Earthstone’s named executive officers may be entitled to receive compensation under the particular circumstances described in the Severance Plan. Q. How will Earthstone’s significant stockholder vote the shares owned by him? A. Oak Valley has entered into a voting agreement with Ray Singleton, President and Chief Executive Officer of Earthstone, who currently owns 453,360 shares of Earthstone common stock or approximately % of Earthstone’s common stock as of the record date of the special meeting. The voting agreement provides that unless the exchange agreement is terminated in accordance with its terms, Mr. Singleton will vote his shares of Earthstone common stock in favor of all proposals at the special meeting. Other directors and executive officers of Earthstone holding 46,746 shares or approximately 2.7% of Earthstone’s common stock are expected to vote for the proposals. Q. When and where will the special meeting of the stockholders of Earthstone be held? A. The special meeting will take place on , 2014, at a.m. Denver Time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202. Q. Who can attend and vote at the special meeting? A. Only holders of record of Earthstone shares at the close of business on , 2014, the record date for the special meeting, are entitled to receive notice of and to vote at the special meeting or any adjournment or postponement of the special meeting. As of the record date, there were Earthstone shares issued and outstanding and entitled to vote at the special meeting. Each stockholder of record on the record date is entitled to one vote on each matter properly brought before the special meeting for each share of Earthstone common stock held by the stockholder. Q. How may I vote at the special meeting? A. You may vote using any of the following methods: 1. BY MAIL: Mark, sign and date your proxy card and return it in the postage-paid envelope provided. The named proxies will vote your stock according to your directions. If you submit a signed proxy card without indicating your vote, the person voting the proxy will vote your stock in favor of the proposals. 2. BY TELEPHONE: Call toll free . 3 ● Vote your proxy 24 hours a day, 7days a week, until 11:59p.m. Denver Time on , 2014. ● Please have your proxy card and the last four digits of your Social Security Number or Tax Identification Number available. Follow the simple instructions the voice provides you. 3. BY INTERNET: ● Use the internet to vote your proxy 24 hours a day, 7days a week, until 11:59p.m. Denver Time on , 2014. ● Please have your proxy card and the last four digits of your Social Security Number or Tax Identification Number available. Follow the simple instructions to obtain your records and create an electronic ballot. 4. BY ATTENDING THE SPECIAL MEETING IN PERSON Q. Can I revoke or change my proxy? A. You may revoke your proxy at any time before it is exercised by: 1. giving written notice of revocation no later than the commencement of the special meeting to Earthstone’s Corporate Secretary, Ray Singleton: ● if before commencement of the special meeting on the date of the special meeting, by personal delivery to Ray Singleton at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202; and ● if delivered before the date of the meeting, to Ray Singleton at Earthstone’s offices, 633 Seventeenth Street, Suite 2320, Denver, Colorado 80202; 2. delivering no later than the commencement of the special meeting a properly executed, later-dated proxy; or 3. voting in person at the special meeting. Voting by proxy will in no way limit your right to vote at the special meeting if you later decide to attend in person. If your stock is held in the name of a bank, broker or other holder of record, you must obtain a proxy, executed in your favor, to be able to vote at the special meeting. If no direction is given and the proxy is validly executed, the stock represented by the proxy will be voted in favor of the proposals. The persons authorized under the proxies will vote upon any other business that may properly come before the special meeting according to their best judgment to the same extent as the person delivering the proxy would be entitled to vote. Other than the approval of the matters above, Earthstone does not anticipate that any other matters will be raised at the special meeting. 4 Q. Who can help answer my questions? A. If you have any questions about how to submit your proxy, or if you need additional copies of this proxy statement or the enclosed proxy card, or if you have any questions about the proposals, you should contact the following: Ray Singleton, Corporate Secretary Earthstone Energy, Inc. 633 Seventeenth Street, Suite 2320 Denver, Colorado 80202 Telephone: (303) 296-3076 5 SUMMARY The following is a summary that highlights information contained in this proxy statement. This summary may not contain all of the information that may be important to you. For a more complete description of the exchange agreement, the issuance of Earthstone shares of common stock pursuant to the exchange agreement, the amendment to the Earthstone certificate of incorporation to increase its authorized capital stock, the 2014 Plan, and the Severance Plan, Earthstone encourages you to read carefully this entire proxy statement, including the attached annexes. The Parties to the Exchange Agreement Earthstone Energy, Inc., a Delaware corporation; Oak Valley Resources, LLC, a Delaware limited liability company. See “The Exchange Agreement” beginning on page74. Background of the Parties Earthstone is a publicly traded, independent oil and gas exploration and production company operating principally in the North Dakota and Montana portions of the Williston Basin and in south Texas. Earthstone’s common stock trades on the NYSE MKT under the trading symbol “ESTE.” Oak Valley is a privately held, independent oil and gas exploration and production company operating principally in the Eagle Ford shale trend in south Texas. See “The Exchange – Background of the Exchange” beginning on page45, “Business of Earthstone” beginning on page115 and “Information About Oak Valley” beginning on page85. The Exchange Earthstone will acquire the membership interests of Oak Valley’s three subsidiaries, which will include $107,020,000 in cash (subject to adjustment), in exchange for 9,124,452 shares of Earthstone common stock, which will constitute 84% of Earthstone’s outstanding common stock following the exchange. See “The Exchange Agreement” beginning on page74. 6 Reasons for the Exchange The parties believe that by combining the entities, they will be able to achieve a critical mass of production, proved reserves and capital and human resources to advance the acquisition and development of oil and gas properties. The initial focus will be on the Eagle Ford shale trend in Texas and the Williston Basin in North Dakota and Montana. The combined company will be well-capitalized, with sufficient liquidity and management and technical expertise to support an acquisition, exploration and development program. See “The Exchange – Background of the Exchange” beginning on page45 and “Recommendation of the Earthstone Board and Reasons for the Exchange” beginning on page55. Post-Exchange Structure See the chart below. Each subsidiary set forth below will be wholly owned by Earthstone. Basic Petroleum Services, Inc. is presently a wholly owned subsidiary of Earthstone, and the other three subsidiaries are presently owned by Oak Valley. Date, Time and Place of Special Meeting of Earthstone , 2014, a.m. Denver Time, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202. Record Date Holders of record of common stock as of , 2014 are entitled to one vote per share on each matter brought before the meeting. See “The Earthstone Special Meeting – Date, Time and Place” on page40. 7 Proposals to be Considered at the Special Meeting (1)to approve the issuance of Earthstone common stock pursuant to the exchange agreement; (2)to amend the certificate of incorporation to increase Earthstone’s authorized shares of stock; (3)to adopt the 2014 Plan; and (4)to approve, by a non-binding advisory vote, the Severance Plan. See “The Earthstone Special Meeting – Purpose; Other Matters” beginning on page40. Reconstituted Board of Directors of Earthstone Concurrently with the closing of the exchange agreement, the number of members of the Earthstone Board of Directors will consist of seven persons divided into three classes designated as ClassI, ClassII and ClassIII, with six out of the seven positions being nominees of Oak Valley. The directors of Earthstone are expected to be: Ray Singleton (ClassI director) Frank A. Lodzinski (ClassI director) Douglas E. Swanson, Jr. (ClassII director) Brad A. Thielemann (ClassII director) Zachary G. Urban (Class II director) Jay F. Joliat (ClassIII director) Robert L. Zorich (ClassIII director) See “The Exchange Agreement – Proposed Non-Management Directors of the Combined Company” beginning on page82. Reconstituted Executive Officers of Earthstone Concurrently with the closing of the exchange agreement, the executive officers of Earthstone are expected to be: Frank A. Lodzinski Chief Executive Officer and President Ray Singleton Executive Vice President, Northern Region Robert J. Anderson Executive Vice President, Corporate Development and Reservoir Engineering Steve C. Collins Executive Vice President, Completions and Operations Chris E. Cottrell Executive Vice President, Land and Marketing 8 Timothy D. Merrifield Executive Vice President, Geological and Geophysical Francis M. Mury Executive Vice President, Drilling and Development G. Bret Wonson Vice President, Principal Accounting Officer Neil K. Cohen Vice President, Finance See “The Exchange Agreement – Officers of the Combined Company” beginning on page81. Recommendation of the Earthstone Board For all of the four proposals to be considered at the special meeting. See “The Exchange – Recommendation of the Earthstone Board and Reasons for the Exchange” beginning on page55. Regulatory Approvals None. Rights of Appraisal None for Earthstone stockholders or Oak Valley members. See “The Exchange – No Dissenters’ or Appraisal Rights” beginning on page72. Conditions to Completion of the Exchange Earthstone stockholder approval of (1)the share issuance in the exchange, (2)the amendment to the certificate of incorporation to increase the authorized stock, and (3) the 2014 Plan; The Earthstone common stock issued in the exchange is listed on the NYSE MKT; Oak Valley has contributed no less than $100,000,000 to the Oak Valley Subsidiaries, subject to adjustment in the event Oak Valley consummates an interim acquisition in compliance with the exchange agreement; Oak Valley has assigned its membership interests in the Oak Valley Subsidiaries to Earthstone; All directors other than Mr. Singleton have resigned and Mr. Singleton shall appoint the six persons nominated by Oak Valley to the combined company board; 9 All representations and warranties of the parties shall be true and correct as of the closing of the exchange and all obligations of the parties to be accomplished prior to the closing have been completed; Each party shall have conducted its business in the ordinary course, except that Oak Valley may engage in acquisitions prior to the closing using cash, Oak Valley securities or, with Earthstone’s consent, Earthstone common stock; and A registration rights agreement relating to Earthstone shares to be issued to Oak Valley shall have been executed. See “The Exchange Agreement – Conditions to Closing” beginning on page79. Opinion of Earthstone’s Financial Advisor Earthstone retained SunTrust Robinson Humphrey, Inc. (“STRH”) to serve as Earthstone’s financial advisor in connection with the exchange and to provide the Board of Directors (solely in its capacity as such) with an opinion with respect to the fairness, from a financial point of view, to Earthstone of the Exchange Consideration to be issued by Earthstone in the exchange pursuant to the exchange agreement. For purposes of STRH’s opinion, the term “Exchange Consideration” means an aggregate of approximately 9.12 million shares of Earthstone common stock, subject to certain adjustments as set forth in the exchange agreement, to be issued to Oak Valley, and the term “exchange” means the transfer by Oak Valley of all equity interests in each of the Oak Valley Subsidiaries to Earthstone, and in consideration of such contribution, Earthstone’s issuance to Oak Valley of the Exchange Consideration. The full text of STRH’s written opinion, dated May 13, 2014, is attached hereto as AnnexC and sets forth the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by STRH in preparing its opinion. This summary and the description of STRH’s opinion are qualified in their entirety by reference to the full text of the opinion. See “The Exchange – Opinion of Earthstone’s Financial Advisor” beginning on page58. Termination of the Exchange Agreement By either party if the exchange has not been completed by November 30, 2014, subject to certain conditions; 10 By either party if any condition would not be satisfied, or either party fails to meet its obligations under the exchange agreement in any material respect; By either party if the Earthstone stockholders have not approved the matters presented in this proxy statement (other than the non-binding advisory proposal involving the Severance Plan); By Earthstone if the Earthstone Board receives a superior offer and determines to accept the offer; however, Oak Valley will have the right to negotiate with the Earthstone Board for a three business day period following notice from Earthstone to Oak Valley of such superior offer prior to Earthstone’s acceptance of such superior offer. If the Earthstone Board terminates the exchange agreement and enters into a definitive agreement pursuant to a superior offer, Earthstone is obligated to pay a termination fee of $1,000,000 to Oak Valley as its sole remedy; and By Oak Valley if the Earthstone Board withdraws, modifies or qualifies its recommendation that stockholders approve the exchange agreement, or recommends to Earthstone stockholders an alternative offer. See “The Exchange Agreement – Termination Fee” beginning on page77. U.S. Federal Income Tax Consequences Not taxable to Earthstone stockholders. See “U.S. Federal Income Tax Consequences” beginning on page83. Accounting Treatment Under U.S. generally accepted accounting principles (“GAAP”), Oak Valley will be deemed to have acquired Earthstone, and Oak Valley will account for the exchange using the purchase method of accounting for business combinations. Accordingly, upon consummation of the exchange, the historical financial statements presented for the combined company will be those of Oak Valley with the net assets of Earthstone treated as purchased upon closing. 11 See “The Exchange – Accounting Treatment” beginning on page71 and “Unaudited Pro Forma Condensed Combined Financial Information of Earthstone Energy, Inc.” beginning on page F-1. Risk Factors In evaluating the proposals to be considered at the special meeting, holders of Earthstone common stock should carefully read this proxy statement and especially consider the factors discussed in the section entitled “Risk Factors” beginning on page23 of this proxy statement. Share Ownership of Earthstone Directors and Executive Officers 500,106 shares, or 28.8% of the outstanding common stock of Earthstone. Interests of Executive Officers and Directors of Earthstone in the Exchange Certain of Earthstone’s directors and officers may have interests that differ from, and may be in conflict with, those of the stockholders of Earthstone with respect to the exchange agreement. In particular, the exchange agreement provides that upon closing of the exchange, the executive officers of Earthstone, other than Mr.Singleton, will no longer remain as officers of Earthstone. Pursuant to the Severance Plan adopted in May 2014, employees who are terminated or leave the combined company under defined circumstances within one year following the closing of the exchange, because the exchange constitutes a change of control, will receive severance compensation based on their years of service with Earthstone. It is expected that Mr.Singleton will continue to be an officer and director of Earthstone, but will be entitled to the benefits of the Severance Plan if his employment is terminated following closing in certain circumstances. No other executive officer of Earthstone is a participant in the Severance Plan. The Board of Directors of Earthstone was aware of these interests and considered them in making its recommendations in this proxy statement. POST-EXCHANGE BUSINESS STRATEGY Upon closing of the exchange agreement, the reconstituted management of Earthstone intends to implement the business strategies discussed below. Given the capital intensity of the oil and gas exploration and production industry, particularly as a result of the emergence of hydrocarbon resource (shale) plays, management believes that a larger, well capitalized oil and gas exploration and development company will be significantly better positioned to: (i) develop the properties currently held by both Earthstone and Oak Valley; (ii) compete for acreage and acquisitions to facilitate further growth; and (iii) attract additional investors and financing. 12 The combined company intends to pursue a value-driven growth strategy focused on projects that its management believes will generate strong and predictable rates of return and increases in shareholder value. Management generally believes that the combined company should be the operator of the majority of its properties in order to control costs and direct the efficient development of such properties in an effort to optimize investment returns and profitability. Management also believes that a reasonable level of diversification in the combined company’s asset base is preferable to that of a single basin focused company as it may provide the combined company the ability to take advantage of regional changes in realized prices, costs, service availability and numerous other factors that may affect the most cost-efficient and economic development of the combined company’s assets. Management will concentrate on building production, reserves and cash flows while continually seeking to expand the combined company’s undeveloped acreage and drilling inventory in a few targeted areas. The further expansion of the combined company’s asset base will be achieved through leasing, acquisitions, and development drilling and exploration activities, currently directed toward oil-weighted projects. Management will continue to exploit the combined company’s current assets and acreage positions through cost-efficient drilling, completion and production operations. The business strategy includes the following: ● continuing the cost-effective development and exploration of existing acreage positions with a particular attention to properties located in the Eagle Ford and Bakken formations; ● expanding the combined company’s acreage positions and drilling inventory in its areas of primary interest through acquisitions and farm-in opportunities, with an emphasis on operated positions and selective non-operated participations with capable oil and gas operators; ● generating additional exploration and development projects in its areas of primary interest; ● pursuing value-accretive corporate merger and acquisition opportunities; ● selectively divesting non-core assets in order to streamline operations and utilize capital and human resources most effectively; and ● obtaining additional capital, as needed, through the issuance of equity and debt securities or by soliciting industry or financial participants to jointly develop and/or acquire assets. The combined company’s fundamental operating and technical strategy is complemented by management’s focus on increasing shareholder value by: ● maintaining a sound capital structure; ● controlling capital expenditures and operating and administrative costs; ● hedging a portion of production to provide a foundation of predictable cash flows to support development and exploration activities; and ● promoting industry or institutional participants into projects to manage risk, enhance rates of return and lower net finding and development costs. 13 Management believes its strategy is appropriate because it: ● addresses multiple risks of oil and gas operations while providing equity holders with upside potential; and ● results in “staying power,” which management believes is essential to mitigate the adverse impacts of historically volatile commodity prices and financial markets. POST-EXCHANGE PROPERTY MAP The map below indicates the property locations of the combined company upon completion of the exchange. SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF EARTHSTONE Earthstone is providing the following information to aid you in your analysis of the financial aspects of the exchange. The following selected financial data is derived from Earthstone’s audited financial statements as of and for the years ended March31, 2014, 2013 and 2012. See “Financial Statements of Earthstone Energy, Inc.” beginning on pageH-1. The data below is only a summary and should be read in conjunction with Earthstone’s financial statements and accompanying notes, as well as management’s discussion and analysis of financial condition and results of operations of Earthstone in this proxy statement. See “Financial Statements of Earthstone Energy, Inc.” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Earthstone” beginning on pages H-1 and 126, respectively. 14 (in thousands, except per share data) March 31, Oil and gas revenues $ $ $ Total revenues Production costs General and administrative expense Depletion, depreciation and amortization Other expense (income) ) ) Income tax expense Net income Net income per share, basic At end of period: Total assets $ $ $ Long-term debt – Working capital Stockholders’ equity SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF OAK VALLEY Set forth below are selected data derived from Oak Valley’s unaudited consolidated financial statements as of and for the three months ended March 31, 2014 and 2013, and Oak Valley’s audited consolidated financial statements as of and for the years ended December 31, 2011 through 2013. This information should be read together with Oak Valley’s consolidated financial statements and related notes and management’s discussion and analysis financial condition and results of operations of Oak Valley contained in this proxy statement under “Financial Statements of Oak Valley Resources, LLC” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations Oak Valley” beginning on pages G-1 and 101, respectively. Oak Valley was initially capitalized on December 21, 2012, with producing properties and acreage (“Contributed Properties”), working capital, and $100 million of cash commitments from affiliates of EnCap Investments L.P. and an aggregate of approximately $52 million of cash commitments from management and employees of Oak Valley, an affiliate of Wells Fargo Energy Capital, and the Vlasic Group. On April 25, 2013, Oak Valley closed a private placement of approximately $63 million of cash commitments from accredited investors. Although Oak Valley was a newly created entity, pursuant to GAAP guidelines it is required to retain the historical cost basis and report the historical results of operations and financial position of the Contributed Properties. Such historical cost basis was in excess of the valuation agreed to by the members upon capitalization (“Equity Valuation”), resulting in higher depletion, depreciation and amortization (“DD&A”) provisions and the recognition of impairments in financial carrying values in 2013 and 2012 than would be reported based on the Equity Valuation. As of December 31, 2013, the net book value of Contributed Properties had been reduced to less than the Equity Valuation through DD&A expense and impairments determined in accordance with GAAP. See Note 2 – “Summary of Significant Accounting Policies” and Note 5 – “Fair Value Measurements” in the Notes to the Historical Consolidated Financial Statements of Oak Valley included in this proxy statement. 15 Three Months Ended March 31, (unaudited) Year Ended December 31, (in thousands) (in thousands) Oil and gas revenues $ Production costs General and administrative expense Exploration expense – 57 11 Depletion, depreciation and amortization Impairment expense – – Gain (loss) on sales of property – – ) ) Gain (loss) on derivative contracts ) ) – – Interest expense, net 93 Other income (expense), net 3 19 16 48 Net income (loss) $ $ ) $ ) $ ) $ ) At end of period: Total assets $ Long-term debt Working capital Members’ equity SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The exchange will be accounted for under the Financial Accounting Standards Board’s Accounting Standards Codification Topic 805, which governs transactions that are considered to be reverse acquisitions for accounting purposes. In the exchange, Earthstone is the acquiror for legal purposes, but for accounting purposes, Oak Valley will be deemed to be the acquiror and Earthstone the acquiree. Accordingly, post-closing of the exchange, the historical financial statements provided in all SEC filings will be those of Oak Valley with Earthstone accounted for as an acquisition. The following table shows information about Oak Valley’s financial position and results of operations, including per share data, on a pro forma basis after giving effect to the exchange. This information is referred to as pro forma financial information in this proxy statement. The table sets forth information relating to the exchange as if it had become effective on March 31, 2014 with respect to balance sheet data (using currently available fair value information for Earthstone), and as if it had become effective on January 1, 2013 with respect to statement of operations data for the three months ended March 31, 2014 and the year ended December 31, 2013. This unaudited pro forma financial information assumes that the exchange will be accounted for using the purchase method of accounting and represents a current estimate based on available information of pro forma results of operations. The unaudited pro forma balance sheet data includes adjustments to record the assets and liabilities of Earthstone at their estimated fair values as of the date the exchange is effective, and is subject to further adjustment as additional information becomes available and as additional analyses are performed. The exchange agreement provides that Earthstone will issue up to 9,124,452 shares of common stock as consideration to Oak Valley. 16 This table should be read together with, and is qualified in its entirety by, the historical financial statements, including the notes thereto, of Earthstone and Oak Valley appearing elsewhere in this proxy statement and the more detailed unaudited pro forma condensed combined financial information, including the notes thereto, appearing under “Unaudited Pro Forma Condensed Combined Financial Information of Earthstone Energy, Inc.” beginning on page F-1. The unaudited pro forma financial information, while helpful in illustrating the financial characteristics of the combined company by using certain assumptions, does not reflect the impact of possible revenue enhancements, expense efficiencies and asset dispositions, among other factors, that may result as a consequence of the exchange and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combination would have been had they occurred as of the beginning of such periods. Historical Earthstone Oak Valley Pro Forma Adjustments Pro Forma Combined (in thousands, except per share data) Twelve months ended March 31, 2014 (for Earthstone) and December 31, 2013 (for Oak Valley:(a) Total revenue $ Net income (loss) ) ) Net income (loss) per share, basic(b) $ $
